DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 5/16/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	Re. Title: Changes the title to --Bipolar Sphincterotome--.
	Re. CROSS-REFERENCE TO RELATED APPLICATION: After the phrase “The present application is a divisional of co-pending U.S. Non-Provisional Application No. 15/339,534, filed October 31, 2016,” as described in lines 1 and 2 of paragraph [0001], inserts a phrase --now U.S. Pat. No. 10,806,509,--.
	
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Rydell fails to disclose the claimed invention such as a bipolar sphincterotome including an elongate tubular member having an adhesion-resistant outer surface, wherein the elongate tubular member has an opening and an anchor point distal the opening, wherein the cutting edge extends from the opening to the anchor point, and wherein the primer adhesive and the conductive coating longitudinally extend alongside at least a portion of the cutting edge and proximally past the opening. Rydell teaches an electrosurgical device having the elongate tubular member having an opening and an anchor point distal the opening, wherein the cutting edge extends from the opening to the anchor point. However, the conductive coating of Rydell longitudinally extends alongside at least a portion of the cutting edge and forms between the opening and the anchor point. Rydell, modified by Yang et al., fail to teach that the primer adhesive and the conductive coating longitudinally extend alongside at least a portion of the cutting edge and proximally past the opening. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729